Citation Nr: 1429828	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).
 
2.  Entitlement to a compensable rating for chronic tension headaches.

3.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

4.  Entitlement to an effective date earlier than September 27, 2006 for the assignment of an initial 10 percent rating for IBS.

5.  Entitlement to an effective date earlier than June 1, 1995, for the assignment of a noncompensable rating for chronic tension headaches.

6.  Entitlement to an effective date earlier than September 27, 2006, for the assignment of an initial 40 percent rating for fibromyalgia.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1995, including service in support of Operation Desert Shield Desert Storm from August 1990 to May 1995.

These matters are on appeal from July 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2009 and before a Veterans Law Judge (VLJ) of the Board of Veterans' Appeals (Board) in March 2013.  Transcripts of both hearings have been associated with the claims file.  At the conclusion of the March 2013 hearing, the record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records were received.

An April 2010 rating decision increased the rating from 20 percent to 40 percent for the Veteran's fibromyalgia, effective September 27, 2006.  A claimant is presumed to be seeking the maximum benefit available at law.  AB v. Brown, 6 Vet. App. 35 (1993).  While 40 percent is the maximum schedular rating for fibromyalgia, higher ratings are potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321(b), 4.71a, Diagnostic Code 5025 (2013).  Accordingly, the claim for increase remains before the Board.

In October 2013, the Board remanded the issues herein for further development of the evidence.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran testified at a hearing before a VLJ who had since left the Board.  In May 2014, he was sent a letter explaining that the law required that the VLJ who conducts a hearing must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Thus, the Veteran was given the option of waiving this right or requesting another hearing either in-person or via video teleconference.  In June 2014, the Veteran responded indicating that he desired another in-person hearing before another VLJ at the RO.  Such hearings are commonly known as Travel Board hearings.  As the RO/AOJ schedules Travel Board hearings, a remand of this matter to the RO/AOJ is warranted.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Take appropriate action to schedule the Veteran for a hearing per his request dated in June 2014, before a traveling VLJ at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



